     Case 2:21-cv-00164-JAM-KJN Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY BLACKMAN,                                   No. 2: 21-cv-0164 JAM KJN P
12                       Plaintiff,
13           v.                                        FINDINGS & RECOMMENDATIONS
14    M. POLLARD, et al.,
15                       Defendants.
16

17          By order filed March 22, 2021, plaintiff was granted thirty days to pay the filing fee.

18   (ECF No. 9.) Thirty days from that date have now passed, and plaintiff has not paid the filing fee

19   or otherwise responded to the court’s order.

20          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

27   ////

28   ////
                                                       1
     Case 2:21-cv-00164-JAM-KJN Document 10 Filed 04/27/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 27, 2021

 4

 5

 6

 7   Black164.fr

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
